     PHILLIP A. TALBERT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                    SACRAMENTO DIVISION
12
     CAROL LYNEE HAGAR,                              ) Case No.: 2:17-cv-02381-DMC
13
                                                     )
14                  Plaintiff,                       ) STIPULATION FOR EXTENSION OF
                                                     ) TIME AND ORDER
15          vs.                                      )
                                                     )
16
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20

21          IT IS HEREBY STIPULATED, by and between Carol Lynee Hagar (Plaintiff) and Nancy
22   A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective
23   counsel of record, that, with the Court’s approval, Defendant shall have an extension of time of
24   thirty (30) days to file her Opposition to Plaintiff’s Opening Brief. The current due date is
25   December 27, 2018. The new date will be January 28, 2019. All other deadlines will extend
26   accordingly.
27          Defense counsel needs an extension of time because the attorney responsible is going on
28   leave over the holidays and needs more time to draft the response due to the holidays, go through




     Stip. & Prop. Order for Ext., 2:17-cv-02381-DMC
 1   the necessary in-house reviews for new attorneys, and manage her other cases. This request is
 2   made in good faith with no intention to delay unduly the proceedings. Counsel apologizes to the
 3   Court for any inconvenience this delay may cause.
 4

 5                 This is Defendant’s second request for an extension.
 6
                                          Respectfully submitted,
 7

 8   Dated: December 17, 2018             PHILLIP A. TALBERT
                                          United States Attorney
 9                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
10
                                          Social Security Administration
11
                                      By: /s/ S. Wyeth McAdam
12                                       S. WYETH MCADAM
13
                                         Special Assistant United States Attorney
                                         Attorneys for Defendant
14

15                                         /s/ Shanny Lee
16
                                          SHANNY J. LEE
                                          Attorney for Plaintiff
17                                        Law Offices of Harry J. Binder and Charles E. Binder, P.C.
                                          (*As authorized via e-mail on December 17, 2018)
18

19
                                                 ORDER
20
     GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL FILE
21
     HER OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE JANUARY 28,
22   2019.

23

24
     Dated: December 19, 2018
                                                         ____________________________________
25
                                                         DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28




     Stip. & Prop. Order for Ext., 2:17-cv-02381-DMC
